Citation Nr: 1824631	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO. 14-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right shoulder instability dislocation.

2. Entitlement to a rating in excess of 10 percent for right shoulder labral tear prior to October 21, 2014 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1991 to January 1997 and from September 2003 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On the rating decision Codesheet issued on December 24, 2014, the AOJ has characterized the Veteran's disability as "(PREVIOUSLY RATED AS RIGHT SHOULDER LABRAL TEAR)," however has mistakenly not provided a new characterization of the disability. Accordingly, the Board has recharacterized the issue as right shoulder labral tear, as mentioned on the title page of this decision.

In a January 2015 statement, the Veteran's representative stated that the Veteran wished to appeal the issue of an earlier effective date. However, when submitting the notice of disagreement (NOD) in April 2014, the Veteran specifically indicated that he was disagreeing with the evaluation of the disability, and did not indicate disagreement by selection the option to disagree with the effective date of the award.

Additionally, the November 2014 rating decision that granted service connection for right shoulder instability dislocation and granted an evaluation of 30 percent effective October 21, 2014, and granted an increased rating of 20 percent for the right shoulder labral tear, effective October 27, 2014, instructed the Veteran to complete and submit a VA Form 21-0958 NOD if he did not agree with VA's decision regarding any of these issues. Here, the Veteran has not submitted such a form and accordingly the Board will not take jurisdiction of the earlier effective date issue, as there is no valid notice of disagreement.  See 38 C.F.R. § 20.201(a) (requiring that an NOD be submitted on the form attached to the rating decision).

The record reflects that the Veteran has indicated that he believes that he is entitled to service connection for additional right shoulder disabilities. If the Veteran wishes to file a claim for these issues, he must provide the RO with a VA Form 21-526 or VA Form 21-526EZ. See 38 C.F.R. § 3.155 (2017).


FINDINGS OF FACT

1. The Veteran's right shoulder instability dislocation has not been manifested by fibrous union of the humerus.

2. The Veteran's right shoulder labral tear has not been manifested by limitation of motion of the right arm at shoulder level prior to October 21, 2014.

3. The Veteran's right shoulder labral tear has not been manifested by limitation of motion of the right arm midway between side and shoulder level from October 21, 2014.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 30 percent for right shoulder instability dislocation have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, DC 5202 (2017).

2. The criteria for entitlement to a rating in excess of 10 percent for right shoulder labral tear prior to October 21, 2014, and 20 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, DC 5202 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

As to the duty to assist, the Veteran contends that his March 2014 VA examination was inadequate because the examination did not include full range of motion testing. Upon review of the record, the examination report demonstrates that initial range of motion (ROM) testing, and that measurements of ROM after repetitive use were taken. The Board finds that the ROM testing during the March 2014 VA examination was adequate, and VA has fulfilled its duty to assist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups. Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. 38 C.F.R. § 4.69. The record indicates that the Veteran is right-hand dominant; thus, his service-connected right shoulder disabilities involve his major extremity.

Prior to October 21, 2014, the Veteran's right shoulder labral tear was rated pursuant to Code 5201-5019. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). DC 5019 is used to evaluate bursitis and DC 5201 is assigned when the disability is being evaluated due to limitation of motion of the arm.

Under DC 5201, limitation of motion of an arm at shoulder level warrants a 20 percent evaluation for the major extremity. Limitation of the arm midway between side and shoulder level warrants a 30 percent evaluation. When motion is limited to 25 degrees from the side, a 40 percent evaluation is appropriate for the major extremity. 38 C.F.R. § 4.71a.

In determining whether the Veteran has limitation of motion at shoulder level, it is necessary to consider reports of forward flexion and abduction. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation. See 38 C.F.R. § 4.71, Plate I. Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Pursuant to DC 5202, 30 percent disability rating is warranted for marked deformity on the major side. Id. A 30 percent disability rating is warranted for frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and guarding of all arm movements on the major side. Id. A 50 percent disability rating is warranted for fibrous union of the humerus on the major side. Id. A 60 percent disability rating is warranted for nonunion of the humerus (false flail joint) on the major side. Id. A maximum 80 percent disability rating is warranted for loss of head of humerus (flail shoulder) on the major side. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A December 2009 rating decision granted service connection for right shoulder cuff tendonitis, and granted an evaluation of 10 percent effective August 2, 2008. A March 2014 rating decision granted separate service connection for right shoulder labral tear (previously rated as right shoulder cuff tendonitis), and assigned an evaluation of 10 percent effective June 5, 2013. A November 2014 rating decision granted separate service connection for right shoulder instability dislocation, and assigned an evaluation of 30 percent, effective October 21, 2014. The November 2014 decision also increased the evaluation for right shoulder labral tear to 20 percent, effective October 27, 2014.

A. Right shoulder instability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a rating in excess of 30 percent for right shoulder instability dislocation. The reasons follow.

The evidence indicates that the Veteran's right shoulder instability dislocation is manifested with pain, guarding, popping, grinding, weakness, catching, and loosening of the shoulder but does not result in fibrous union of the humerus, which is necessary to warrant a 50 percent rating. At worst, the Veteran's right shoulder demonstrated recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, as demonstrated in the October 2014 VA examination. However, the same examination demonstrated that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus. The Veteran's October 2014 private medical examination also indicated that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of fibrous union of the humerus, which is the criterion needed for a 50 percent rating. Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain, symptoms, and functional limitations resulted fibrous union of the humerus, which would be required for a finding that the Veteran was entitled to a 50 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

To the extent that the Board is denying entitlement to a disability rating in excess of 30 percent, the Board notes specifically that the Veteran's reports of pain, guarding, popping, grinding, weakness, catching, and loosening of the shoulder, have been considered in evaluating the Veteran's disability. See 38 C.F.R. § 4.6 (Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").

In sum, the evidence does not show that a disability rating in excess of 30 percent for right shoulder instability dislocation is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.
	
B. Right shoulder labral tear prior to October 21, 2014

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a rating in excess of 10 percent for right shoulder labral tear prior to October 21, 2014. The reasons follow.

The evidence indicates that during this part of the appeal period, the Veteran's right shoulder labral tear manifested with pain and limitation of motion, but did not result in limitation of motion of the right arm at shoulder level, which is the criteria for entitlement to a 20 percent rating.

At worst, the Veteran's limitation of motion of the arm was manifested by forward flexion of the right shoulder was to 165 degrees and abduction was to 165 degrees, as reported in the March 2014 VA medical examination. As discussed above, forward flexion and abduction to 90 degrees amounts to "shoulder level." Here, as the normal endpoints for flexion and abduction are both 180 degrees, the Board finds that the Veteran's limitation of flexion and abduction does not result in limitation of the right arm at shoulder level.

In a lay statement from July 2013, the Veteran stated that he was unable to exercise as he would like and that he cannot use a computer or laptop for any amount of time due to his pain. However, in a VA treatment record from October 2013, the Veteran reported that he was still able to perform his preferred physical activities, including swimming and surfing, with minimal limitation and pain, as well as the use of a CrossFit exercise machine, although the Veteran reported limiting his overhead exercises. The Veteran reported that he works as a programmer, and has some pain in the shoulder associated with long periods of typing, but that it did not prevent work.

The Veteran's statement in July 2013 contradicts the statements he provided in October 2013. In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). Therefore, the Veteran's lay statement, made in connection with his pending claim for VA benefits, that his current disability manifested in an inability to perform preferred exercise or use a computer is inconsistent with the other evidence and, therefore, are not credible. Consequently, the Board assigns no probative weight to such statements.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of limitation of motion of the right arm at shoulder level, which is the criterion for a 20 percent rating. Examination results throughout the appeal period show that the Veteran had full muscle strength, complained of flareups, and was found to have right shoulder forward flexion to 165 degrees and right shoulder abduction to 165 degrees, with the same limitation of motion found with pain. Taking into account the evidence of record indicating the Veteran's complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in limitation of motion of the right arm at shoulder level, which would be required for a finding that the Veteran was entitled to a 20 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

To the extent that the Board is denying entitlement to a disability rating in excess of 10 percent for right shoulder labral tear, the Board notes specifically that the Veteran's reports of pain, functional loss, and flareups that limit overhead activity, have been considered in evaluating the Veteran's disability. See 38 C.F.R. § 4.6 (Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").

In sum, the evidence does not show that a disability rating in excess of 10 percent for right shoulder labral tear prior to October 21, 2014. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

C. Right shoulder labral tear from October 21, 2014

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a rating in excess of 20 percent for right shoulder labral tear from October 21, 2014. The reasons follow.

The evidence indicates that, during this part of the appeal period, the Veteran's right shoulder labral tear was manifested with pain and limitation of motion, but does not result in limitation of motion of the right arm to midway between side and shoulder level, which is the criteria for entitlement to a 30 percent rating. At worst, the Veteran's limitation of motion of the arm is manifested by forward flexion of the right shoulder was to 90 degrees and abduction was to 90 degrees, as reported in the October 2014 private medical examination. As discussed above, forward flexion and abduction to 90 degrees amounts to "shoulder level," which is a greater range of motion than limitation motion of the right arm to midway between side and shoulder. With respect to the Veteran's limitation of motion findings, reports of pain, and functional loss, the Board finds that the Veteran's right shoulder labral tear has not manifested in limitation of motion of the right arm to midway between side and shoulder level.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of limitation of motion of the right arm to midway between side and shoulder level, which is the criteria for a 30 percent rating. Examination results throughout the appeal period show that the Veteran had reduced muscle strength; observed (albeit unmeasured) muscle atrophy; and was found to have right shoulder forward flexion to 90 degrees and right shoulder abduction to 90 degrees, with the same limitation of motion found with pain. Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in limitation of motion of the right arm to midway between side and shoulder level, which would be required for a finding that the Veteran was entitled to a 30 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

To the extent that the Board is denying entitlement to a disability rating in excess of 20 percent for right shoulder labral tear, the Board notes specifically that the Veteran's reports of pain, functional loss, less movement than normal, weakened movement, excess fatigability, pain on movement, and instability of station on the right side have been considered in evaluating the Veteran's disability. See 38 C.F.R. § 4.6 (Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").

In sum, the evidence does not show that a disability rating in excess of 20 percent for right shoulder labral tear. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 30 percent for right shoulder instability dislocation is denied.

Entitlement to a rating in excess of 10 percent for right shoulder labral tear prior to October 21, 2014, and 20 percent thereafter is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


